DETAILED ACTION                                                                                         
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In the reply of 6/24/2022, the following has occurred:
Claims 15-20 have been canceled
Claims 8, 10, and 11 have been amended
Claims 21-23 are new
Claims 8-14 and 21-23 are pending
	Response to Arguments
The previous objections to the claims have been overcome as per Applicant’s amended claims filed on 6/24/2022.
A notice to the applicant regarding a non-compliant or non-responsive amendment was mailed on 6/22/2022 in response to the Applicant’s Remarks filed on 4/26/2022. Thus, only the most recent remarks filed on 6/24/2022 and associated files are being considered.
With regards to the argument on section 4 of the Remarks (Re Claim Rejections – 35 USC § 103), the Applicant argues the following:
Lebæk is directed at converting alternative fuels into a pyrolyzed and charred product suitable for combustion in a kiln while Skaarup is directed at a system where raw cement meal is extracted from a pre-heater for treatment separately to remove emissions. Thus, Skaarup is considered to be the closest prior art of record, rather than Lebæk.
Claim 8 differs from Skaarup in that reactant gas is feedable into the middle portion of the reactor in a plurality of pulses, thereby fluidizing and transporting the cement raw meal from the first to second ends.
Lebæk is concerned with converting alternative fuels into a more easily combustible product, where the reactor has a similar structure as the emission abatement apparatus of claim 8. However, the placement of the reactor is such that the cement has already released its emissions.
Arguments against Lebæk 
Not related to reducing emissions, improves combustibility of alternative fuel
Emissions that are reduced in the reactor are released from alternative fuel because of high temperature
Reactor is located after the preheater and operates at a higher temperature
Examiner respectfully disagrees for the following reasons:
While Lebæk and Skaarup are both considered to be analogous to the claimed invention as detailed in the previous office action, Lebæk is being considered the closest prior art of record since, as the Applicant describes in the Remarks filed on 6/24/2022, regarding the reactor of Lebæk, “a reactor having similar structural features as the emission abatement apparatus of claim 8”.
The device of claim 8 differs from the reactor of Skaarup in the ways described; however, the specific way that the cement raw meal is transported through the reactor, from the first to second end with a plurality of pulses being fed to the middle portion, is taught by the reactor of Lebæk.
When modified by Skaarup, the reactor of modified Lebæk is applied to an earlier stage, such as the 1st and 2nd cyclone stages. This is done for the added benefit of operating the reactor in a temperature range in which volatile organic compounds are expelled. Thus, modified Lebæk teaches a similar reactor in a similar position as the claimed invention.
Furthermore, regarding arguing against references individually, MPEP 2145 IV. states, “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. Where an applicant’s reply establishes that each of the applied references fails to teach a limitation and addresses the combined teachings and/or suggestions of the applied prior art, the reply as a whole does not attack the references individually as the phrase is used in Keller and reliance on Keller would not be appropriate. This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012)”.
The arguments presented are overcome by the aforementioned modification by Skaarup:
a-c.   Being directed towards improving combustibility of alternative fuel does not teach away from the added benefit of reducing emissions. Furthermore, an additional reactor could be used to accomplish both aspects, as described in the current rejection, by locating the reactors in their respective stages.
For these reasons, the rejections to the claims are respectfully sustained by the Examiner.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
It is noted that WO 2004/031092 and WO 2017/125579 were cited in the Applicant’s 11/13/2020 IDS.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: 
Paragraph numbers are suggested in order to unambiguously identify each paragraph, 
See MPEP R 1.52 (b) (6)
    PNG
    media_image1.png
    279
    763
    media_image1.png
    Greyscale

Additionally, see MPEP R 1.124 (c)

    PNG
    media_image2.png
    169
    763
    media_image2.png
    Greyscale

For the purpose of substantive examination, reference will hereby be made to the US Patent Application Publication (US 20210116179 A1).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 recites the limitation "the controller" in the first two lines.  There is insufficient antecedent basis for this limitation in the claim.	
For the purpose of substantive examination, Examiner will consider the instance of “the controller” in the claim as being the first instance of a controller.
	Claim 11 is rejected by virtue of dependency from claim 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-9, 12-14, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lebæk et al. (WO 2017125579 A1, as cited in the Applicant’s 11/13/2020 IDS), hereinafter Lebæk, in view of Skaarup et al. (WO 2004031092 A1, as cited in the Applicant’s 11/13/2020 IDS), hereinafter Skaarup.
Regarding claim 8, Lebæk teaches a cement manufacturing apparatus (Page 1 Lines 5-6, “The present invention relates to an apparatus … in the manufacture of cement”) comprising: 
a pre-heater connected to a calciner (Page 6 Lines 2-3, “The plant comprises a multi-stage cyclone preheater 21 with calciner 23”) to pre-heated cement raw meal to the calciner (Page 7 Lines 2-4, “the raw meal flows towards the rotary kiln 25 through the cyclones of the preheater 21 and the calciner 23”), the pre-heater comprising: 
a first separator device (Figure 2, preheater 21a); 
a second separator device (Annotated Figure 1 of this Office Action, subsequent preheaters are 21b-d. It is understood that the preheaters follow this naming convention, although 21b and 21c were not originally labeled); 


    PNG
    media_image3.png
    333
    461
    media_image3.png
    Greyscale

Annotated Figure 1: Cyclone preheaters 21a-d

an emission abatement apparatus (Page 4 Lines 19-22, “The use of a U, i.e. loop, reactor provides for the ability to maintain the AF for a longer retention time in a gas tight environment, thus permitting a more extensive pyrolysis of the AF, so that there will be a complete burn out of the AF remnants when inserted in the reactor ”) configured to mitigate Hg, NH3, SO2, HCl and/or total organic carbon (TOC) emissions from cement raw meal, the emission abatement apparatus comprising: 
43a reactor (Figure 1, loop seal reactor 10)  having a first end (Figure 1, material inlet 11), a second end opposite the first end (Figure 1, material outlet 12), and at least one middle portion between the first end and the second end (Figure 1, gas distributor 3 of leg 2); 
the first end of the reactor connected to a cement raw meal conduit so that cement raw meal output from the first separator device is feedable to the first end of the reactor (Page 4 lines 32-35, “The reactor has a material inlet 11 for receiving AF and hot cement meal that is associated with a substantially vertically oriented downward hollow conduit or leg 1 adaptable to having AF and hot cement meal flow downward there through”);
the second end of the reactor connected to a flue gas conduit such that the cement raw meal passed through the reactor is passable from the second end of the reactor to the flue gas conduit (Page 15 Lines 2-3, “… AF and hot cement meal will flow upwards toward material outlet 12” It is understood that this is fed to the calciner which is in fluid communication with the flue gas, as suggested on Page 7 Lines 19-20, “The charred AF and preheated cement raw meal is directed into the pyro system of plant 20, most preferably calciner 23 via duct 30); 
the at least one middle portion of the reactor being connectable to a source of reactant gas such that reactant gas from the source of reactant gas is feedable into the middle portion of the reactor in a plurality of pulses (Page 5 Lines 7-8 and 11-12, “… gas distributor 3 … through which a gas source … directs pulses of pressurized gas into lower leg 2”).  
But fails to teach an emission abatement apparatus configured to mitigate Hg, NH3, SO2, HCl and/or total organic carbon (TOC) emissions from cement raw meal, the emission abatement apparatus being positioned between the first separator device and the second separator device, so that the cement raw meal is directed to the second separator device via the flue gas conduit.
However, Skaarup teaches an emission abatement apparatus configured to mitigate SO2 and volatile organic compound emissions from cement raw meal (Page 1 Lines 5-6, “The invention relates specifically to a method for reducing the emission of SO2, CO, and volatile organic compounds” (emphasis added)), the emission abatement apparatus being positioned between the first separator device and the second separator device (Figure 3, separate unit 21 is located between two cyclone stages a-d), so that the cement raw meal is directed to the second separator device via the flue gas conduit (Figure 3, duct 26 directs the raw meal back to the cyclone preheater, as described on Page 10 Lines 5-9).
Lebæk and Skaarup are considered analogous because they are both in the same field of cement manufacturing. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lebæk by implementing a loop seal reactor in the position found in Skaarup. Thus, modified Lebæk would teach an emission abatement apparatus positioned in between a first and second separator device, so that the cement raw meal is directed to the second separator device via the flue gas conduit. This would provide the predictable result of operating the emission abatement apparatus in a temperature range ideal for substantially expelling volatile organic compounds, as suggested by Skaarup Page 2 Lines 14-19 , “One type of VOC is thus expelled substantially within a temperature span ranging from 300 to 500°C … In a traditional cyclone preheater the aforementioned temperature span will typically occur in the 1st and 2nd cyclone stage”)
Regarding claim 9, modified Lebæk teaches the cement manufacturing apparatus of claim 8, wherein the at least one middle portion of the reactor is comprised of an intermediate section of the reactor between the first end of the reactor and the second end of the reactor (Figure 1 of Lebæk, the lower leg 2 is an intermediate section of the reactor between the inlet 11 and outlet 12) and the middle portion of the reactor is below the first end of the reactor and is below the second end of the reactor (Figure 1 of Lebæk, the lower leg 2 of the reactor is below the inlet 11 and outlet 12).  
Regarding claim 12, modified Lebæk teaches the cement manufacturing apparatus of claim 9, wherein the at least one middle portion of the reactor is connected to a transport gas source such that transport gas is feedable into the middle portion of the reactor in a plurality of pulses (Page 5 Lines 7-8 and 11-12 of Lebæk, “… gas distributor 3 … through which a gas source … directs pulses of pressurized gas into lower leg 2” It is understood that this gas is a transport gas in that, as described in Lines 13-14, “The gas pulses facilitate the movement of the AF and hot cement meal” Furthermore, Paragraph 55 of the US Patent Application Publication states that the transport can be any suitable gas such as compressed air and Page 4 Lines 14-15 of Lebæk state that the pulsation gas can also be pressurized air) such that the transport gas is passable from the middle portion of the reactor to the second end of the reactor (Page 5 Lines 12-13 of Lebæk, the pressurized gas is directed “into lower leg 2 and thereafter into … upward leg 7” It is understood that upward leg 7 directs to the outlet 12).  
Regarding claim 13, modified Lebæk teaches the cement manufacturing apparatus of claim 12, wherein the at least one middle portion of the reactor is connected to the source of reactant gas (Page 5 Lines 7-8 and 11-12 of Lebæk, “… gas distributor 3 … through which a gas source … directs pulses of pressurized gas into lower leg 2” It is understood that this gas is a reactant gas in that, as described in Lines 14-16, the gas pulses facilitate “breaking cohesive inter-particle bonds in the hot cement meal and promoting localized fluidization of the cement meal” Furthermore, Paragraph 53 of the US Patent Application Publication states that the reactant gas of the reactant gas source can include compressed air and Page 4 Lines 14-15 of Lebæk state that the pulsation gas can also be pressurized air) such that the reactant gas passes from the middle portion of the reactor to the first end of the reactor (Page 5 Lines 12-13 of Lebæk, the pressurized gas is directed “into lower leg 2 and thereafter into … downward leg 1” It is understood that downward leg 1 is directed from the inlet 11).  
Regarding claim 14, modified Lebæk teaches the cement manufacturing apparatus of claim 9, wherein the reactor has a generally U-shape or a generally V-shape (Page 3 Lines 11-14 of Lebæk, “The reactor is defined as being a “U-seal” tubular structure … material entering the reactor will embark on a downward path in a first leg until reaching the bottom portion of the reactor, after which it will ascend a second leg until it reaches the material outlet“); and 
wherein the middle portion is a central section of the reactor (Figure 1 of Lebæk, the lower leg 2 of the reactor is in a central section of the reactor). 
Regarding claim 22, modified Lebæk thus far teaches the cement manufacturing apparatus according to claim 8, 
But fails to teach wherein the reactor further comprises a bypass passageway that extends from the first end of the reactor to the second end of the reactor, the bypass passageway being positioned above the middle portion of the reactor.
However, Skaarup additionally teaches a bypass passageway that bypasses the first and second ends of the reactor (Figure 3, splitter gate 13 routes the raw meal from the reactor inlet 29 to reintroduction inlet 28, substantially the reactor outlet, bypassing the reactor).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing gate of the claimed invention, to further modify the loop seal reactor 10 system of Lebæk to implement a splitter gate with a line to bypass the reactor, as taught by Skaarup. Thus, the reactor of modified Lebæk would teach a bypass passageway extending from the first to second end of the reactor, bypassing the reactor. Due to the structural differences between the reactors of Skaarup and Lebæk, the bypass line is arranged such that it bypasses the inlet and outlet of Lebæk’s loop seal reactor, i.e. above the middle portion, as described in annotated figure 1. This would provide the predictable result and benefit of increasing the process control and allowing for only some of the raw meal to be reacted, as suggested by Skaarup on Page 9 lines 29-32, “In instances where it is only desirable to carry out separate oxidation of some of the raw meal, it can be extracted from the raw meal flow from the bottom outlet of the selected cyclone stage via, for example, a splitter gate 13”.

    PNG
    media_image4.png
    292
    605
    media_image4.png
    Greyscale

Annotated figure 1: Bypass line of figure 3 of Skaarup (left) added to figure 3 of Lebæk (right).

Regarding claim 23, modified Lebæk teaches the emission abatement apparatus according to claim 22, wherein a gas conduit for outputting the transport gas with any elements stripped from the cement raw meal is connected to the bypass passageway (Annotated figure 1 shows modified Lebæk, comprising an added bypass line connected with duct 34. From Lebæk, duct 34 directs process gas to the calciner from the loop seal reactor 10. Since Lebæk is modified to utilize the loop seal reactor at a different stage of the process, one of ordinary skill in the art would recognize that process gas is still emitted from the reactor, now containing emissions from the raw material. This process gas could be supplied to equipment other than the calciner, as described by Lebæk on Page 7 lines 26-27, “In a further embodiment, some or all of the process gas can be utilized outside of the cement process, such as in a process to make combustible gases”.
Claims 10-11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lebæk (WO 2017125579 A1, as cited in the Applicant’s 11/13/2020 IDS in view of Skaarup (WO 2004031092 A1, as cited in the Applicant’s 11/13/2020 IDS) as applied to claim 8 above, and further in view of the attached non-patent literature to Mechatrofice (Solenoid valve control using Arduino, note an accessibility date of 12/5/2017).
Regarding claim 10, modified Lebæk teaches the cement manufacturing apparatus of claim 9, wherein a controller is configured such that the gas flow control mechanism provides the plurality of pulses of the reactant gas so that each pulse has a pre-selected pulse time period (Page 5 Lines 20-22 of Lebæk, the pulses are generated by a “fast acting solenoid valve or any other mechanical device capable of generating high frequency pulses” where on Page 5 Lines 16-17 and 19 of Lebæk, “The gas pulses introduced are characterized by having a duration ranging from about 10 to about 200 ms” and “a frequency ranging from about 0.1 to about 10 Hz”) at which the reactant gas is fed into the middle portion of the reactor (Page 5 Line 12 of Lebæk, the gas source directs “pulses of pressurized gas into lower leg 2”) and immediately after the pre-selected pulse time the reactant gas is stopped being fed into the middle portion of the reactor for a cessation time period that runs immediately after the pre-selected pulse time ends (It is understood that in between pulses of gas, the gas distributor 3 is disconnected from the source of pressurized gas, resulting in a cessation time in between pulses. Additionally, given the ranges as described on Page 5 Lines 16-20 of Lebæk, a cessation period is inherent when the period, the inverse of frequency, is longer than the duration period. For example, Figure 2 of this Office Action shows a cessation period between each pulse when a frequency of 2.5 Hz, a 0.4 s period, and a pulse duration of 0.2 s are selected).  
[Chart]
Figure 2: Pulse chart demonstrating the inherent cessation period between pulses when the period is longer than the duration of the pulse, in this case 0.4s versus 0.2s

But fails to teach a controller.
However, Mechatrofice teaches a controller for operating a solenoid valve (Arduino solenoid valve control circuit).
Mechatrofice is considered to be analogous to the claimed invention because it is in the same field of valve control systems. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement an Arduino control system in conjunction with the “fast acting solenoid valve” of Lebæk page 5 line 20. This would provide the predictable result and benefit of controlling the solenoid valve, as suggested by Mechatrofice in Arduino solenoid valve control circuit and the accompanying figure, “Here shows the simple arrangement to interface a solenoid valve with Arduino”. 
Regarding claim 11, modified Lebæk teaches the cement manufacturing apparatus of claim 10, wherein the controller (Mechatrofice, “solenoid valve control using Arduino”) is configured to provide pulses having a pre-selected pulse time of up to 0.01 seconds, 1 microsecond [0.000001 s], 1 millisecond [0.001 s], 5 milliseconds [0.005 s], or 1 second (Page 5 Lines 16-17 of Lebæk, “The gas pulses introduced are characterized by having a duration ranging from about 10 to about 200 ms” It is understood that this range is about 0.01 to 0.2 s. Therefore, the duration falls in the claimed range of up to 0.000001, 0.001, 0.005, 0.01, or 1 s, specifically up to 0.01 or 1 s).  
Regarding claim 21, modified Lebæk teaches the emission abatement apparatus according to claim 8, 
But fails to teach wherein the emission abatement apparatus further comprises a controller connected to a reactant gas flow control mechanism.
However, Mechatrofice teaches a controller for operating a solenoid valve (Arduino solenoid valve control circuit).
Mechatrofice is considered to be analogous to the claimed invention because it is in the same field of valve control systems. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement an Arduino control system in conjunction with the “fast acting solenoid valve” of Lebæk page 5 line 20. This would provide the predictable result and benefit of controlling the solenoid valve, as suggested by Mechatrofice in Arduino solenoid valve control circuit and the accompanying figure, “Here shows the simple arrangement to interface a solenoid valve with Arduino”. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT J WOLFORD whose telephone number is (571)272-9945. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Hoang can be reached on (571)272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT J WOLFORD/Examiner, Art Unit 3762                                      

/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762